Order entered February 6, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00935-CR
                                      No. 05-19-00936-CR

                             CHRISTIN LEE GORBY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                            ORDER
       The reporter’s record in these appeals, requested August 2, 2019, was due November 25,

2019. By order dated January 10, 2020, we ordered it filed by February 3, 2020. On February 4,

2020, court reporter Vearneas Faggett filed an extension informing us for the first time that

Yolanda Atkins also worked on the reporter’s record.

       We ORDER the complete reporter’s record filed on or before March 4, 2020. We

caution Ms. Faggett and Ms. Atkins that the failure to file the complete reporter’s record by that

date will result in the Court ordering each one not to sit until the reporter’s record is filed,

regardless of what portions are complete.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; to Verneas Faggett, office court reporter, 283rd

Judicial District Court; Yolanda Atkins, deputy court reporter; and to counsel for all parties.



                                                      /s/    LANA MYERS
                                                             JUSTICE